DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The claim objections and the 35 U.S.C. 112(d) rejection are withdrawn in view of Applicant’s amendments to the claims.
Applicant’s arguments, see Remarks, filed 12/21/2020, with respect to the rejection of claims 1-3 and 25 over Huang (CN 103537678) are not persuasive and maintained.
Applicant argues that the mixed powder of Huang can be distinguished from the atomized powder of the claims because 1) components produced from atomized powder have enhanced wear resistance over those produced from mixed powder, 2) the microstructure of atomized powder is different from that of mixed powder, with respect to distribution of free graphite, 3) the free graphite is available at the surface of the atomized powder in contrast to mixed powder, and 4) free graphite produced during atomization is more stable during sintering than that in a mixed powder. These arguments, however, are not persuasive as Applicant has not presented any objective evidence to establish these distinctions exist. The arguments of counsel cannot take the place of evidence in the record. See MPEP 2145 I. Accordingly, the rejection over Huang is maintained. Furthermore, the claim fails to recite the presence of free graphite.
The rejection of claims 1-3 and 10-12 over Wert (US 6,482,354) is withdrawn in view of Applicant’s amendments and arguments.
Examiner’s Note
It should be noted that withdrawn claims 13-24 may be eligible for rejoinder. Applicant is requested to either cancel the withdrawn claims, or to amend the withdrawn claims so that they contain all the limitations of an allowed product claim and place them in condition for rejoinder.
Upon further search and consideration, the indication of allowable subject matter for claims 4-12 is withdrawn.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-6, 10, 12 and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Nitta et al. (JP S62-124256).
Regarding claims 1-3 and 25, Nitta teaches a powder metal to be used in materials that require high wear resistance (p. 1) having the following composition as compared to the claimed composition (p. 1):

Claim 1
Claim 2
Nitta
Fe
≥50%
≥50%
Balance
C
1.0%-2.0%
1.1%-2.0%
1.0%-2.0%
Cu
≤4%
“
0.1%-5.0%*
Si
0.1%-6.0%
0.2%-5.0%
1.0%-6.0%
W, if present
10% max
“
0.1%-5.0%
At least one of:



Sn
≥0.5%
“
-
Co
≥1%
“
0.1%-5.0%*

*0.1%-5.0% total of Cu, Co and Ni

The disclosed composition overlaps with the claimed composition, creating a prima facie case of obviousness. See MPEP 2144.05 I. The powder metal is obtained via atomizing (p. 3), is sintered (p. 1) and contains free graphite (p. 1).
Regarding claims 4-6 and 26, Nitta teaches a powder metal to be used in materials that require high wear resistance (p. 1) having the following composition as compared to the claimed composition (p. 1):

Claim 4
Claim 5
Nitta
Fe
≥50%
≥50%
Balance
C
2.0%-5.0%
2.0%-4.8%
1.0%-2.0%
Cu
≤4%
“
0.1%-5.0%*
Si
2.5%-6.0%
2.5%-4.5%
1.0%-6.0%
At least one of:



Sn
≥0.5%
“
-
Co
≥1%
“
0.1%-5.0%*

*0.1%-5.0% total of Cu, Co and Ni

The disclosed composition overlaps with the claimed composition, creating a prima facie case of obviousness. See MPEP 2144.05 I. The powder metal is obtained via atomizing (p. 3), is sintered (p. 1) and contains free graphite (p. 1).
Regarding claims 10 and 12, Nitta teaches a powder metal to be used in materials that require high wear resistance (p. 1) having the following composition as compared to the claimed composition (p. 1):

Claim 10
Takahashi
Fe
≥50%
Balance
C
2.0%-5.0%
0.2%-2.0%
Cu
≤4%
3%-15%*
Si
0.1%-6.0%
0.1%-1.0%
At least one of:


Sn
0.5%-15%
-
Co
1%-46%
3%-15%*

*Cu and Co may be optionally added (p. 1, ¶ 5)

Nitta also teaches the powder metal may contain 0.1%-5.0% Mn, 0.2%-5.0% Cr, 0.1%-5.0% Mo and V, or 0.1%-5.0% Ni (p. 1). The disclosed composition overlaps with the claimed composition, creating a prima facie case of obviousness. See MPEP 2144.05 I. .
Claims 1-3 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Huang (CN 103537678).
Regarding claims 1-3 and 25, Huang teaches a powder metal (¶ 2) having the following composition as compared to the claimed composition (¶ 11):

Claim 1
Claim 2
Huang
Fe
≥50%
≥50%
62%-64%
C
1.0%-2.0%
1.1%-2.0%
0.8%-1.2%
Cu
≤4%
“
0.4%-0.8%
Si
0.1%-6.0%
0.2%-5.0%
4.5%-4.7%
W, if present
10% max
“
-
At least one of:



Sn
≥0.5%
“
3.2%-3.5%
Co
≥1%
“
-


The disclosed composition overlaps with the claimed composition, creating a prima facie case of obviousness. See MPEP 2144.05 I. The powder metal is sintered (¶ 5) and the carbon is in the form of graphite (¶ 11). Huang does not expressly teach the powder is obtained by atomization. However, this is merely a product by process limitation and there are no claimed features which are present due to the use of atomization. Thus, Huang is considered to render the claimed product obvious. See MPEP 2144.05 I.
Claims 1-3, 10, 12 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al. (US 2002/0084004).
Regarding claims 1-3 and 25, Takahashi teaches a powder metal (¶ 66) having the following composition as compared to the claimed composition (¶ 15):

Claim 1
Claim 2
Takahashi
Fe
≥50%
≥50%
Balance

1.0%-2.0%
1.1%-2.0%
0.2%-2.0%
Cu
≤4%
“
3%-15%*
Si
0.1%-6.0%
0.2%-5.0%
0.1%-1.0%
W, if present
10% max
“
1.0%-3.0%
At least one of:



Sn
≥0.5%
“
-
Co
≥1%
“
3%-15%*

*3%-15% total for Cu, Co and Ni

The disclosed composition overlaps with the claimed composition, creating a prima facie case of obviousness. See MPEP 2144.05 I. The powder metal is sintered (¶ 2) and the carbon is in the form of graphite (¶ 21). Takahashi does not expressly teach the powder is obtained by atomization. However, this is merely a product by process limitation and there are no claimed features which are present due to the use of atomization. Thus, Takahashi is considered to render the claimed product obvious. See MPEP 2144.05 I.
Regarding claims 10 and 12, Takahashi teaches a powder metal (¶ 66) having the following composition as compared to the claimed composition (¶ 15):

Claim 10
Takahashi
Fe
≥50%
Balance
C
2.0%-5.0%
0.2%-2.0%
Cu
≤4%
3%-15%*
Si
0.1%-6.0%
0.1%-1.0%
At least one of:


Sn
0.5%-15%
-
Co
1%-46%
3%-15%*

*3%-15% total for Cu, Co and Ni

In addition, Takahashi contains 3-15% Ni, 1%-9% Cr, 1%-9% Mo, 1%-3% W, 0.1%-1.0% V (¶ 15). The disclosed composition overlaps with the claimed composition, creating a prima facie case of obviousness. See MPEP 2144.05 I. The powder metal is sintered (¶ 2) and the carbon is in the form of graphite (¶ 21). Takahashi does not expressly teach the powder is obtained by atomization. However, this is merely a .
Claims 1-2, 4-5 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al. (CN 102286702) in view of Takahashi et al. (US 2002/0084004).
Regarding claims 1-2, Zhu teaches a powder metal to be used in materials that require high wear resistance (p. 1, ¶ 4-6) having the following composition as compared to the claimed composition (p. 1, ¶ 5-6):

Claim 1
Claim 2
Zhu
Fe
≥50%
≥50%
Balance
C
1.0%-2.0%
1.1%-2.0%
0.5%-8%
Cu
≤4%
“
Added*
Si
0.1%-6.0%
0.2%-5.0%
0.05%-5.5%
W, if present
10% max
“
Added*
At least one of:



Sn
≥0.5%
“
-
Co
≥1%
“
Added*

*Cu, W and Co may be optionally added (p. 1, ¶ 5)

While Zhu teaches Cu, W and Co may be optionally added, Zhu does not expressly disclose the amount of these elements to add. Takahashi discloses an iron-based powder for a valve seat having high wear resistance (¶ 11). Takahashi discloses adding Cu and Co in total amounts from 3%-15% so as to obtain enhanced hardness and wear resistance (¶ 59). It would have been obvious at the effective time of filing for the claimed invention for one of ordinary skill in the art to add Cu and Co in the amounts taught by Takahashi to the powder metal of Zhu in order to obtain a material having enhanced hardness and wear resistance. The disclosed composition overlaps with the 
Regarding claims 4-5, Zhu teaches a powder metal to be used in materials that require high wear resistance (p. 1, ¶ 4-6) having the following composition as compared to the claimed composition (p. 1, ¶ 5-6):

Claim 4
Claim 5
Zhu
Fe
≥50%
≥50%
Balance
C
2.0%-5.0%
2.0%-4.8%
0.5%-8%
Cu
≤4%
“
Added*
Si
2.5%-6.0%
2.5%-4.5%
0.05%-5.5%
At least one of:



Sn
≥0.5%
“
-
Co
≥1%
“
Added*

*Cu, W and Co may be optionally added (p. 1, ¶ 5)

While Zhu teaches Cu, W and Co may be optionally added, Zhu does not expressly disclose the amount of these elements to add. Takahashi discloses an iron-based powder for a valve seat having high wear resistance (¶ 11). Takahashi discloses adding Cu and Co in total amounts from 3%-15% so as to obtain enhanced hardness and wear resistance (¶ 59). It would have been obvious at the effective time of filing for the claimed invention for one of ordinary skill in the art to add Cu and Co in the amounts taught by Takahashi to the powder metal of Zhu in order to obtain a material having enhanced hardness and wear resistance. The disclosed composition overlaps with the claimed composition, creating a prima facie case of obviousness. See MPEP 2144.05 I. The powder metal is obtained via atomizing (p. 1, ¶ 6).
Regarding claims 7-8, Zhu teaches a powder metal to be used in materials that require high wear resistance (p. 1, ¶ 4-6) having the following composition as compared to the claimed composition (p. 1, ¶ 5-6):

Claim 7
Claim 8
Zhu
Fe
≥50%
≥50%
Balance
C
5.0%-6.5%
5.05%-6.0%
0.5%-8%
Cu
≤4%
“
Added*
Si
0.1%-6.0%
0.2%-5.0%
0.05%-5.5%
At least one of:



Sn
≥0.5%
“
-
Co
≥1%
“
Added*

*Cu, W and Co may be optionally added (p. 1, ¶ 5)

While Zhu teaches Cu, W and Co may be optionally added, Zhu does not expressly disclose the amount of these elements to add. Takahashi discloses an iron-based powder for a valve seat having high wear resistance (¶ 11). Takahashi discloses adding Cu and Co in total amounts from 3%-15% so as to obtain enhanced hardness and wear resistance (¶ 59). It would have been obvious at the effective time of filing for the claimed invention for one of ordinary skill in the art to add Cu and Co in the amounts taught by Takahashi to the powder metal of Zhu in order to obtain a material having enhanced hardness and wear resistance. The disclosed composition overlaps with the claimed composition, creating a prima facie case of obviousness. See MPEP 2144.05 I. The powder metal is obtained via atomizing (p. 1, ¶ 6).
Allowable Subject Matter
Claims 9, 11 and 27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: Regarding claims 9 and 27, the prior art of record does not teach a powder metal having the claimed composition which is heat treated or sintered. Regarding claim .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kawasaki (JP H02-107742) disclosed a sintered alloy made from powder having a composition which reads on at least claim 1. A rejection based upon this reference is not included in this Office Action since it is considered to be cumulative.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOBEI WANG whose telephone number is (571)270-5705.  The examiner can normally be reached on M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIAOBEI WANG/Primary Examiner, Art Unit 1784